DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5-11, 13, 15-16, 19-20, and 22-26 are current in the application.  Claims 1, 3, 5-11, 13, 15-16, 19-20, and 22-26 are currently under examination. Claims 2, 4, 14, 17-18, and 21 have been cancelled by Applicant. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (EP 2924146 A1, cited in IDS).
Regarding claims 22-24, Ono et al teaches a photoelectrochemical (PEC) CO2 reduction device comprising a laminate of reduction catalyst layers (20), multi-junction photovoltaic cells (17) and oxidation catalysts (19), the laminate separating a cell into oxidation (45) and reduction (46) compartments. Ion transport pathways in the form of openings (51) in the laminate are distributed across the surface of the laminate. In some embodiments a membrane (43) fills the openings, in others the membrane coats the catalyst layers, and in further embodiments the membrane replaces the . 
Claims 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardo et al (US 2013/0269761 A1, cited in IDS).
Regarding claims 22-24, Ardo et al teaches a photoelectrochemical water splitting device comprising a membrane substrate through which buried junction solar cell wires protrude, and are coated on either side of the membrane with hydrogen and oxygen evolution catalysts. The solar cell (Si p-n junction) is not in contact with the electrolyte, and is contacted on one side of the membrane with a co-catalyzed n-WO3 photoanode and on the other with a Pt-HER catalyst. The reactant can be waste water. (paragraphs [0001], [0010], [0060]; figures 1b, 1e, 1f, 7, 11)  Therefore, Ardo et al anticipates claims 22-24. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-9, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (EP 2924146 A1, cited in IDS) in view of Ronge et al.
Regarding claims 1-3, 6-9, 11-13, and 16, Ono et al teaches a photoelectrochemical (PEC) CO2 reduction device comprising a laminate of reduction catalyst layers (20), multi-junction photovoltaic cells (17) and oxidation catalysts (19), the laminate separating a cell into oxidation (45) and reduction (46) compartments. Ion transport pathways in the form of openings (51) in the laminate are distributed across the surface of the laminate. In some embodiments a membrane (43) fills the openings, in others the membrane coats the catalyst layers, and in further embodiments the membrane replaces the substrate.  (paragraphs [0011] - [0016], [0056] - [0079], [0086] - [0087], [0103], [0149]; figures 6-11) 
Ono et al does not explicitly teach putting the PEC into a separable housing comprising separable first and second housing sections coupled together onto or around the separation structure.  
In the same field of endeavor (PEC devices/methods) Ronge et al teaches putting a PEC into a housing that can be screwed together (Fig. 4 p. 9317)  Ronge et al teaches that this allows the cell to be used as a continuous flow device (Abstract).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the device of Ono et al by putting the PEC into a housing that can be screwed together (Fig. 4 p. 9317), as this allows the cell to be used as a continuous flow device (Abstract).
Claims 1, 4, 7-11, 14, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardo et al (US 2013/0269761 A1, cited in IDS) in view of Ronge et al.
Regarding claims 1, 4, 7-11, 14, 18, and 21, Ardo et al teaches a photoelectrochemical water splitting device comprising a membrane substrate through which buried junction solar cell wires protrude, and are coated on either side of the membrane with hydrogen and oxygen evolution catalysts. The solar cell (Si p-n junction) is not in contact with the electrolyte, and is contacted on one side of the membrane with a co-catalyzed n-WO3 photoanode and on the other with a Pt-HER catalyst. The reactant can be waste water. (paragraphs [0001], [0010], [0060]; figures 1b, 1e, 1f, 7, 11)  
Ardo et al does not explicitly teach putting the PEC into a separable housing comprising separable first and second housing sections coupled together onto or around the separation structure.  
In the same field of endeavor (PEC devices/methods) Ronge et al teaches putting a PEC into a housing that can be screwed together (Fig. 4 p. 9317)  Ronge et al teaches that this allows the cell to be used as a continuous flow device (Abstract).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the device of Ardo et al by putting the PEC into a housing that can be screwed together (Fig. 4 p. 9317), as this allows the cell to be used as a continuous flow device (Abstract).
Claims 5, 15, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al and Ronge et al as applied to claim 1 above, and further in view of Hussaini et al (US 2016/0076154 A1, cited in IDS).
Regarding claims 5, 15, 19, and 20, Ono et al and Ronge et al are applied as above.  Ono et al further teaches a PEC unit mounted on a support at the interface between oxidation and reduction compartments, the PEC unit consisting of a solar cell (light absorbing unit) capped with the respective catalysts, and a membrane covering the catalyst layers. Ono et al fails to disclose that the light absorbing units are entirely disposed within cavities of a protective structure. Ono et al does, however, disclose the protection of the photovoltaic cells against corrosion with passivation layers. 
In the same field of endeavor (photoelectrochemical cells) Hussaini et al teaches photoelectrochemical nano-reactors suspended in a reaction vessel for water splitting and CO2 reduction consisting of multi-junction Schottky barrier type solar cell elements encapsulated in the pores of a protective host. (paragraphs [0027] - [0034], [0039], [0040]; figures 1, 2, 3c, 5) The exposed ends of the PV unit are capped with reducing and oxidizing electrocatalytic layers, respectively, followed by an appropriate ion specific membrane coating to avoid back reaction. Each nano-reactor is therefore structurally identical to sheet like protective structure equipped with isolated solar fuel protection units. Hussaini et al teaches that the protective structure protects the active elements of the photoelectrochemical reactor from photo-corrosion and other corrosive effects of the electrolytic environment. (para. 0031, Figs. 3A-3C, part 310)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system and method of Ono et al and Ronge et al by adding a protective structure as taught by Hussaini et al, as the protective structure protects the active elements of the photoelectrochemical reactor from photo-corrosion and other corrosive effects of the electrolytic environment. (para. 0031, Figs. 3A-3C, part 310)
Claims 5, 15, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardo et al and Ronge et al as applied to claim 1 above, and further in view of Hussaini et al (US 2016/0076154 A1, cited in IDS).
Regarding claims 5, 15, 19, and 20, Ardo et al and Ronge et al are applied as above.  Ardo et al further teaches a PEC unit having a supporting membrane at the interface between oxidation and reduction compartments, the PEC unit consisting of a membrane with cathodic side and anodic side (para. 0060 Fig. 7). Ardo et al fails to disclose that the light absorbing units are entirely disposed within cavities of a protective structure. 
In the same field of endeavor (photoelectrochemical cells) Hussaini et al teaches photoelectrochemical nano-reactors suspended in a reaction vessel for water splitting and CO2 reduction consisting of multi-junction Schottky barrier type solar cell elements encapsulated in the pores of a protective host. (paragraphs [0027] - [0034], [0039], [0040]; figures 1, 2, 3c, 5) The exposed ends of the PV unit are capped with reducing and oxidizing electrocatalytic layers, respectively, followed by an appropriate ion specific membrane coating to avoid back reaction. Each nano-reactor is therefore structurally identical to sheet like protective structure equipped with isolated solar fuel protection units. Hussaini et al teaches that the protective structure protects the active elements of the photoelectrochemical reactor from photo-corrosion and other corrosive effects of the electrolytic environment. (para. 0031, Figs. 3A-3C, part 310)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system and method of Ardo et al and Ronge et al by adding a protective structure as taught by Hussaini et al, as the protective structure protects the active elements of the photoelectrochemical reactor from photo-corrosion and other corrosive effects of the electrolytic environment. (para. 0031, Figs. 3A-3C, part 310)
Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed May 11, 2020, with respect to the rejection(s) of claim(s) 1, 3, 5-11, 13, 15-16, and 19-20 under 35 U.S.C. 102 and 102 over Ono et al or Ardo et al, etc. as not teaching a separable housing have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono et al in view of Ronge et al, etc. as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0013156 A1 (PEC with a housing).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794        

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794